1
                                                                              FILED IN THE
2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


3                        UNITED STATES DISTRICT COURT Mar 04, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C

4
     CHRYSTAL HANNAMAY D.,                      No. 2:18-cv-00221-SMJ
5
                              Plaintiff,        ORDER ADOPTING REPORT
6                                               AND RECOMMENDATION
                 v.
7
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                             Defendant.

10
           Before the Court is Magistrate Judge Dimke’s February 15, 2019 Report and
11
     Recommendation, ECF No. 21, recommending that the Court grant the parties’
12
     Stipulated Motion for Remand, ECF No. 20. Neither party has objected to the
13
     Report and Recommendation. After reviewing the Report and Recommendation,
14
     and the relevant authorities, the Court finds Magistrate Judge Dimke’s decision is
15
     correct. Therefore, the Court adopts the Report and Recommendation in its entirety.
16
           Accordingly, IT IS HEREBY ORDERED:
17
           1.    The Report and Recommendation, ECF No. 21, is ADOPTED in its
18
                 entirety.
19
           2.    The parties’ Stipulated Motion for Remand, ECF No. 20, is
20
                 GRANTED.


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
1          3.    This matter is REVERSED and REMANDED to the Commissioner

2                of the Social Security Administration for further proceedings

3                consistent with the Report and Recommendation pursuant to sentence

4                four of 42 U.S.C. § 405(g).

5          4.    Plaintiff’s Amended Motion for Summary Judgment, ECF No. 15, and

6                all other pending motions, are DENIED AS MOOT.

7          5.    All hearings and other deadlines are STRICKEN.

8          6.    The Clerk’s Office is directed to ENTER JUDGMENT for Plaintiff

9                and CLOSE this file.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel and Magistrate Judge Dimke.

12         DATED this 4th day of March 2019.

13                     _________________________
                       SALVADOR MENDOZA, JR.
14                     United States District Judge

15

16

17

18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
